Citation Nr: 1129815	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from November 1991 to January 1994.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD and an acquired psychiatric disability.   These matters were remanded in December 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board acknowledges that new regulations have been implemented with regard to stressor determinations for PTSD.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  The service personnel records reflect that the Veteran did not have any foreign or sea service and did not serve in combat.  His primary specialty was infantryman, and he is in receipt of the National Defense Service Medal.  

This matter was remanded in December 2009 to verify the Veteran's claimed stressors related to his claimed PTSD.  The Veteran's unit was deployed to Somalia; however, due to a foot disability he was not deployed due to residuals of his injury.  The Veteran claimed that he felt survivor's guilt because he had two friends, L.R. and D.P., fellow soldiers who served with him and died in Somalia in October 1993.  The U.S. Joint Services Records Research Center (JSRRC) verified that L.R. and D.P. were killed in Somalia in October 1993.  The Veteran had also reported that during service he was harassed and belittled by two soldiers, J.P. and R.R., and J.P. was killed in a live fire exercise.  He stated that J.P. died in a live fire training accident at 29 Palms California in March 1992, and he felt guilty since his death because he used to pray at night that J.P. would die.  JSRRC verified that J.P. was mistakenly shot and killed during a training exercise at 29 Palms California in March 1992.  

In December 2010, the Veteran underwent a VA examination.  The examiner opined that the Veteran met the diagnostic criteria for PTSD and it was due to his military stressors of witnessing the death of J.P. and learning about the deaths of other soldiers while on active duty.  An addendum opinion was requested from the VA examiner, and the RO informed the examiner that the Veteran did not witness the death of J.P. and inquired as to whether learning about the deaths of these three soldiers was traumatic enough to result in a diagnosis of PTSD.  In an addendum opinion, the examiner stated that it would be with resort to mere speculation to state that learning about the deaths of these three soldiers is traumatic enough to result in a diagnosis of PTSD.  The examiner stated that the Veteran told him that he witnessed the death of J.P. but acknowledged a prior statement stating that he was not present at the time the soldiers were killed.  In consideration of this statement which contradicts the information provided at the VA examination, the examiner stated that it would be with resort to mere speculation to establish a link between PTSD and the alleged stressor.

The Board cannot give weight to a statement that the examiner is unable to provide an opinion without resorting to mere speculation when the examiner does not state why speculation would be necessary.  Such a statement is not an opinion.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is also concerned about the RO's suggestive addendum opinion request, specifically only asking the examiner to opine whether learning about deaths of three soldiers is traumatic enough to result in a diagnosis of PTSD.  The Court of Appeals for Veterans Claims has specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In any event, in light of the examiner's inability to offer an addendum opinion based on the Veteran's stressors without resorting to speculation, the Board has determined that the Veteran should be afforded a new VA examination to assess the etiology of his diagnosed PTSD.  

The prior Remand had also referenced a July 2004 private opinion from Glenn R. Peterson, M.D., who diagnosed PTSD, depression, and panic attacks and stated that his depression and anxiety began subsequent to his claimed PTSD stressors.  The VA examiner diagnosed social phobia but did not address the prior diagnosis of depression and any etiological relationship to service.  Thus, on remand, the VA examiner should also assess the nature and etiology of his claimed acquired psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.
All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

a)  The examiner should provide an opinion as to whether the Veteran's symptomatology meets the criteria for a diagnosis of PTSD.  The stressor supporting the diagnosis must be identified by the examiner.  The examiner should be notified that the two fellow soldiers, L.R. and D.P., identified by the Veteran as friends are verified to have died during active service in Somalia; and, that a fellow soldier, J.P., who the Veteran asserts harassed and belittled him during service, is verified to have died during a live training exercise during active service.  The examiner should be notified that the Veteran does not assert that he witnessed or was present during any of the verified deaths, but rather has asserted that he feels survivor's guilt pertaining to the deaths of L.R. and D.P. and feels guilt pertaining to the death of J.P. because he prayed J.P. would die.

b)  The examiner should provide an opinion as to whether the Veteran's symptomatology meets the criteria for a diagnosis of an acquired psychiatric disability, other than PTSD, and whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to service.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  If an opinion cannot be rendered without resorting to speculation as to the etiology of his PTSD and/or acquired psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.

2.  After completion of the above, the RO should review the expanded record and readjudicate the claims of service connection for PTSD and an acquired psychiatric disorder.  If either benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



